2012 Transitional Award
Performance Stock Units


TRIMAS CORPORATION
2011 OMNIBUS INCENTIVE COMPENSATION PLAN
PERFORMANCE STOCK UNIT AGREEMENT


TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2011
Omnibus Incentive Compensation Plan (“Plan”), grants to the individual listed
below (“Grantee”), the opportunity to earn the Performance Stock Units (“PSUs”)
in the amount designated in this Performance Stock Unit Agreement (“Agreement”),
subject to the terms and conditions of the Plan and this Agreement.
Unless otherwise defined in this Agreement or in Appendices A or B to this
Agreement, the terms used in this Agreement have the same meaning as defined in
the Plan; provided, however, that, as permitted by Section 10.1 of the Plan, the
PSUs awarded in this Agreement consist solely of Restricted Stock Units (with
performance conditions) under the Plan. The term “Service Provider” as used in
this Agreement means an individual actively providing services to the
Corporation or a Subsidiary or Affiliate of the Corporation.
I.    NOTICE OF PSU AWARDS
Grantee:
[specify Grantee’s name]
Date of Agreement:
[month and day], 2012
Grant Date:
[month and day], 2012
Awards Granted:
PSUs based on 2012 performance (the “2012 PSUs”)
 
PSUs based on 2012 and 2013 performance (the “2013 PSUs”)
Number of PSUs underlying 2012 PSUs:
[number of shares], subject to lesser or greater number depending on achievement
of performance goals
Number of PSUs underlying 2013 PSUs:
[number of shares], subject to lesser or greater number depending on achievement
of performance goals
Performance Measurement Period for 2012 PSUs Award:
Beginning on January 1, 2012, and continuing through December 31, 2012 (the
“2012 Performance Period”)
Performance Measurement Period for 2013 PSUs Award:
Beginning on January 1, 2012, and continuing through December 31, 2013 (the
“2013 Performance Period”)
Settlement Method:
Earned and vested PSUs will be settled by delivery of one share of Stock for
each PSU being settled.



II.    AGREEMENT


--------------------------------------------------------------------------------


A.    Grant of PSUs. The Corporation grants to the Grantee (who, pursuant to
these Awards is a Participant in the Plan) the number of 2012 PSUs and 2013 PSUs
(the 2012 PSUs and the 2013 PSUs are hereinafter sometimes collectively referred
to as the “PSUs”) set forth above, subject to adjustment as provided otherwise
in this Agreement. The PSUs granted under this Agreement are payable only in
shares of Stock. Notwithstanding anything to the contrary anywhere else in this
Agreement, the PSUs in these Awards are subject to the terms, definitions and
provisions of the Plan, which are incorporated by reference into this Agreement.
1.    Vesting of the 2012 PSUs. Grantee must be employed on the 2012 Settlement
Date (as such term is defined in Section II.A.8 below to be eligible to vest in,
and earn, the 2012 PSUs. Any unvested 2012 PSUs subject to the 2012 PSUs Award
will be canceled and forfeited if the Grantee terminates the Grantee’s services
with the Corporation or a Subsidiary or Affiliate of the Corporation before the
2012 Settlement Date, except as designated otherwise in this Agreement. Any 2012
PSUs that remain unearned after the “2012 Determination Date” (as such term is
defined in Appendix A) will be canceled and forfeited.
2.    Vesting of the 2013 PSUs. Grantee must be employed on the 2013 Settlement
Date (as such term is defined in Section II.A.8 below to be eligible to vest in,
and earn, the 2013 PSUs. Any unvested 2013 PSUs subject to the 2013 PSUs Award
will be canceled and forfeited if the Grantee terminates the Grantee’s services
with the Corporation or a Subsidiary or Affiliate of the Corporation before the
2013 Settlement Date, except as designated otherwise in this Agreement. Any 2013
PSUs that remain unearned after the “2013 Determination Date” (as such term is
defined in Appendix B) will be canceled and forfeited.
3.    Performance Goals to Earn PSUs. Grantee will only receive shares of Stock
related to, and to the extent that, such shares are earned pursuant to the
“Performance Goals” specified in Appendix A or Appendix B to this Agreement, as
applicable.
4.    Rights of Grantee. These Awards do not entitle the Grantee to any
ownership interest in any actual shares of Stock unless and until such shares of
Stock are issued to the Grantee pursuant to the terms of the Plan. Since no
property is transferred until the shares of Stock are issued, the Grantee
acknowledges and agrees that the Grantee cannot and will not attempt to make an
election under Section 83(b) of the Code to include the fair market value of the
PSUs in the Grantee’s gross income for the taxable year of the grant of these
Awards. Until shares of Stock are issued to the Grantee in settlement of earned
and vested PSUs under these Awards, the Grantee will have none of the rights of
a stockholder of the Corporation with respect to the shares of Stock issuable in
settlement of the PSUs, including the right to vote the shares of Stock and
receive distributions other than dividends. Shares of Stock issuable in
settlement of PSUs will be delivered to the Grantee upon settlement in book
entry form or in such other manner as the Committee may determine.
5.    Adjustments. In the event of any stock dividend, reclassification,
subdivision or combination, or similar transaction affecting the Stock to which
the PSUs covered by these Awards relate, the rights of the Grantee will be
adjusted as provided in Section 17 of the Plan.


--------------------------------------------------------------------------------


6.    Termination of Services. Any unvested PSUs subject to these Awards will be
forfeited if the Grantee voluntarily terminates the Grantee’s services with the
Corporation or a Subsidiary or Affiliate, or the Grantee’s services are
terminated by the Company for any reason (other than death, Disability, or
Retirement) before an applicable Settlement Date. Notwithstanding the foregoing,
if Grantee ceases to be a Service Provider during either the 2012 Performance
Period or the 2013 Performance Period as a result of Grantee’s death or
Disability, the Grantee shall receive a pro-rata portion of the number of PSUs,
if any, that are earned under Section II.A.3 due to the achievement of one or
more performance measures specified in Appendix A or Appendix B, as applicable,
during the applicable Performance Period. The pro-rata percentage of the number
of PSUs to be earned and settled under Section II.A.8 shall be equal to (x) the
amount determined under Section II.A.3 above at the end of the applicable
Performance Period, multiplied by (y) a fraction (not greater than 1), the
numerator of which is the number of full calendar months the Grantee was
employed or rendering services from the Grant Date through the date of the
Grantee’s termination, and the denominator of which is 36. If Grantee ceases to
be a Service Provider as a result of Grantee’s Retirement, the Committee may, in
its discretion, permit Grantee to receive a pro-rata portion of the number of
PSUs determined under Section II.A.3 above, with the pro-rata percentage of the
number of PSUs to be vested to be determined in accordance with the immediately
preceding sentence. Any PSUs that are not earned and do not vest in accordance
with this Section shall terminate and be forfeited as of the date of the
Grantee’s termination. Further, the Corporation retains the right to accelerate
the vesting (but not the time of payment) of all or a portion of the PSUs
subject to these Awards, in which event a similar pro-ration determination as
provided in the previous sentence will be apply.
7.    Change in Control. If a Change in Control occurs prior to the end of a
Performance Period, the PSUs shall be subject to pro-rata vesting such that the
number of PSUs subject to each Award that shall become vested and
non-forfeitable shall equal (x) the Target number of PSUs (as identified on
Appendix A or Appendix B), multiplied by (y) a fraction (not greater than 1),
the numerator of which is the number of full calendar months the Grantee was
employed or rendering services following the Grant Date through the date of the
consummation of the Change in Control, and the denominator of which is 36. Any
PSUs that are not earned and do not vest in accordance with the foregoing
sentence shall terminate and be forfeited as of the date of the Change in
Control.
8.    Determination of PSUs Earned and Vested; Settlement. Upon the Committee’s
certification of achievement of the Corporation’s Performance Goals (as
described in Appendix A or Appendix B, as applicable) and the Grantee’s
satisfaction of the vesting requirements in Section II.A.1 above, each Award
shall be settled by issuing to the Grantee the number of Shares of Stock
determined pursuant to the applicable Appendix and the Grantee’s name shall be
entered as the shareholder of record on the books of the Corporation. This
settlement shall occur as soon as practicable following the end of an applicable
Performance Period, but in no event later than the March 15th following such
Performance Period (the “Settlement Date”). The Settlement Date following the
2012 Performance Period shall sometimes be referred to as the “2012 Settlement
Date”, and the 2013 Performance Period shall sometimes be referred to as the
“2013 Settlement Date”. In all circumstances, the number of PSUs earned or
vested will be rounded down to the nearest whole PSU, unless otherwise
determined by the Committee. Any unearned PSUs will be


--------------------------------------------------------------------------------


cancelled and forfeited.
B.    Other Terms and Conditions.
1.    Non-Transferability of Awards. Except as described below, these Awards and
the PSUs subject to these Awards may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. Notwithstanding the foregoing, with the
consent of the Committee in its sole discretion, the Grantee may assign or
transfer these Awards and its underlying PSUs to a “Permitted Assignee”, if the
Permitted Assignee is bound by and subject to all terms and conditions of the
Plan and this Agreement, and the Permitted Assignee executes an agreement
satisfactory to the Corporation evidencing these obligations. The terms of these
Awards are binding on the executors, administrators, heirs, successors and
assigns of the Grantee.
2.    Withholding. Grantee authorizes the Corporation to withhold from the
shares of Stock to be delivered upon vesting of the PSUs as payment the amount
needed to satisfy any applicable income and employment tax withholding
obligations, or Grantee agrees to tender sufficient funds to satisfy any
applicable income and employment tax withholding obligations in connection with
the vesting of the PSUs and the resulting delivery of Stock under each Award.
3.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach of this
Agreement, will be settled exclusively and, consistent with the procedures
specified in this Section B.3., irrespective of its magnitude, the amount in
controversy, or the nature of the relief sought, in accordance with the
following:
(a)    Negotiation. In the event of any dispute, controversy, claim, question or
disagreement arising from or relating to this Agreement or the breach of this
Agreement, the Grantee and the Corporation will use their best efforts to settle
the dispute, claim, question or disagreement. To this effect, they will consult
and negotiate with each other in good faith and, recognizing their mutual
interests, attempt to reach a just and equitable solution satisfactory to both
parties.
(b)    Arbitration. If the Grantee and the Corporation do not reach a solution
within a period of 30 days, then, upon written notice by the Grantee to the
Corporation or the Corporation to the Grantee, all disputes, claims, questions,
controversies, or differences will be submitted to arbitration administered by
the American Arbitration Association (the “AAA”) in accordance with the
provisions of its Employment Arbitration Rules (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator


--------------------------------------------------------------------------------


with substantial experience in executive employment matters will be appointed by
the AAA as provided in the Arbitration Rules. The Corporation will pay all of
the fees, if any, and expenses of the arbitrator and the arbitration, unless
otherwise determined by the arbitrator. Each party to the arbitration will be
responsible for his/its respective attorneys fees or other costs of
representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section survive the termination or expiration of this
Agreement, are binding on the Corporation’s and Grantee’s respective successors,
heirs, personal representatives, designated beneficiaries and any other person
asserting a claim described above, and may not be modified without the consent
of the Corporation. To the extent arbitration is required, no person asserting a
claim has the right to resort to any federal, state or local court or
administrative agency concerning the claim unless expressly provided by federal
statute, and the decision of the arbitrator is a complete defense to any action
or proceeding instituted in any tribunal or agency with respect to any dispute,
unless precluded by federal statute.
4.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement, Sections 18.9 and 18.10 of the Plan pertaining to Code
Section 409A are explicitly incorporated into this Agreement.
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on the Grantee any right to continue as a Service Provider of
the Corporation or any Subsidiary or Affiliate of the Corporation, or may
interfere with or restrict in any way the rights of the Corporation or any
Subsidiary or Affiliate of the Corporation, which are hereby expressly reserved,
to discharge the Grantee at any time for any reason whatsoever, with or without


--------------------------------------------------------------------------------


Cause, except to the extent expressly provided otherwise in a written employment
agreement between the Grantee and the Corporation or any Subsidiary or Affiliate
of the Corporation.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
PSUs or any other payment or right to payment under this Agreement be included
as compensation or earnings for purposes of any other compensation, retirement,
or benefit plan offered to employees of, or other Service Providers to, the
Corporation or any Subsidiary or Affiliate of the Corporation or Affiliate
unless otherwise specifically provided for in such plan.
7.    Unfunded and Unsecured General Creditor. Grantee, as a holder of PSUs and
rights under this Agreement has no rights other than those of a general creditor
of the Corporation.  The PSUs represent an unfunded and unsecured obligation of
the Corporation, subject to the terms and conditions of this Agreement and the
Plan.
8.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Michigan, notwithstanding conflict of law
provisions.
(Signature Page Follows)


--------------------------------------------------------------------------------


This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
TRIMAS CORPORATION
Dated: [month and date], 2012
By:        
Name: Joshua A. Sherbin
Title: Vice President, General Counsel and Corporate Secretary







GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS PERFORMANCE STOCK UNIT
AGREEMENT, NOR IN THE CORPORATION’S 2011 OMNIBUS INCENTIVE COMPENSATION PLAN,
WHICH IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON GRANTEE ANY
RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR
ANY PARENT OR SUBSIDIARY OR AFFILIATE OF THE CORPORATION, NOR INTERFERES IN ANY
WAY WITH GRANTEE’S RIGHT OR THE CORPORATION’S RIGHT TO TERMINATE GRANTEE’S
SERVICE PROVIDER RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR
WITHOUT PRIOR NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT THE GRANTEE IS FAMILIAR WITH THE TERMS AND
PROVISIONS OF THE PLAN. GRANTEE ACCEPTS THESE PERFORMANCE STOCK UNIT AWARDS
SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. GRANTEE HAS
REVIEWED THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT
AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
COMMITTEE UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THESE AWARDS.






--------------------------------------------------------------------------------


APPENDIX A
TO
PERFORMANCE STOCK UNIT AGREEMENT


PERFORMANCE GOALS FOR 2012 TRANSITIONAL
2012 PSU AWARD WITH 2013 VESTING DATE


The actual number of 2012 PSUs earned by the Grantee will be determined by the
Committee by the March 1st following the end of the 2012 Performance Period
(“2012 Determination Date”), using data as of, and including, December 31, 2012
under the rules described below. Any 2012 PSUs not earned as of the 2012
Determination Date will be canceled and forfeited.


1.    The actual number of shares of Stock delivered to the Grantee in
settlement of the 2012 PSUs earned under this Agreement will be determined based
on actual performance results, i.e., EPS Growth, as described below, subject to
Section II.A.1 of the Agreement.


2.    The PSUs subject to the 2012 PSUs Award are earned based on the
achievement of specific performance measures over the 2012 Performance Period
(i.e., January 1, 2012 through December 31, 2012) and determined on the 2012
Determination Date.


3.    The PSUs subject to the 2012 PSUs Award that will actually be earned will
be based on the achievement of a measure tied to an earnings per share annual
growth rate (“EPS Growth %”).


4.    For purposes of the performance measures, “EPS Growth %” means the growth
rate over the term of these Awards of the diluted earnings per share from
continuing operations as reported in the Corporation’s Income Statement within
the applicable Form 10-Q and Form 10-K, plus or minus special items that may
occur from time-to-time that the Committee believes should adjust the as
reported results for measurement of performance.


5.    The PSUs subject to the 2012 PSUs Award will be determined in accordance
with the table below, with the total value of such portion of such Award
determined based on the level of EPS Growth % that is achieved:




EPS Growth %
 
Award Payout
(Reflected as % of 2012 PSUs
that will Vest in 2013)
 
 
 
 
 
 
 
 
 

There will be no pro rata allocations, i.e., no interpolation or rounding up of
EPS Growth % and resulting award payout levels.






--------------------------------------------------------------------------------






APPENDIX B
TO
PERFORMANCE STOCK UNIT AGREEMENT
PERFORMANCE GOALS FOR 2012 TRANSITIONAL
2013 PSU AWARD WITH 2014VESTING DATE
The actual number of 2013 PSUs earned by the Grantee will be determined by the
Committee by the March 1st following the end of the 2013 Performance Period
(“2013 Determination Date”), using data as of, and including, December 31, 2013
under the rules described below. Any 2013 PSUs not earned as of the 2013
Determination Date will be canceled and forfeited:


1.    The actual number of shares of Stock delivered to the Grantee in
settlement of the 2013 PSUs earned under this Agreement will be determined based
on actual performance results, i.e., EPS CAGR, as described below, subject to
Section II.A.2 of the Agreement.


2.    The PSUs subject to the 2013 PSUs Award are earned based on the
achievement of specific performance measures over the 2013 Performance Period
(i.e., January 1, 2012 through December 31, 2013) and determined on the 2013
Determination Date.


3.    The PSUs subject to the 2013 PSUs Award that will actually be earned will
be based on the achievement of a measure tied to an earnings per share
compounded annual growth rate (“EPS CAGR”).


4.    For purposes of the performance measures, “EPS CAGR” means the cumulative
average growth rate over the term of the 2013 PSUs Award of the diluted earnings
per share from continuing operations as reported in the Corporation’s Income
Statement within the applicable Form 10-Q and Form 10-K, plus or minus special
items that may occur from time-to-time that the Committee believes should adjust
the as reported results for measurement of performance.


5.    The PSUs subject to the 2013 PSUs Award will be determined in accordance
with the table below, with the total value of such portion of such Award
determined based on the level of EPS CAGR that is achieved:




EPS CAGR %
 
Award Payout
(Reflected as % of 2013 PSUs
that will Vest in 2014)
 
 
 
 
 
 
 
 
 

There will be no pro rata allocations, i.e., no interpolation or rounding up of
EPS CAGR % and resulting award payout levels.
